DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,555,552.  Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the claims are found in the patented claims.
Regarding claim 1, all limitations of claim 1 are found in claim 1 of the patent.
Regarding claim 2, all limitations of claim 2 are found in claim 4 of the patent.
Regarding claim 3, all limitations of claim 3 are found in claim 1 of the patent.
Regarding claim 4, all limitations of claim 4 are found in claim 1 of the patent.
Regarding claim 5, all limitations of claim 5, are found in claim 2 of the patent.
Regarding claim 6, all limitations of claim 6 are found in claim 3 of the patent.
Regarding claim 7, all limitations of claim 7 are found in claim 5 of the patent.
Regarding claim 8, all limitations of claim 8 are found in claim 6 of the patent.
Regarding claim 9, all limitations of claim 9 are found in claim 7 of the patent.
Regarding claim 10, all limitations of claim 10 are found in claim 8 of the patent.
Regarding claim 11, all limitations of claim 11 are found in claim 9 of the patent.
Regarding claim 15, the limitations of claim 12 are found in claim 1 of the patent. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,555,552 in view of Keritsis (US Pat. No. 4,991,605), hereinafter Keritsis.
Regarding claim 12, the limitations of claim 1 and 12 are taught by claim 1 of the patent but the patented claim does not teach a screw fitting. 
 Keritsis further teaches that a closure element may be attached with a screw fitting. (Col. 3: lines 50-55).
It would have been obvious to a person of ordinary skill in the art to have included a screw fitting in the device of ‘552 since this is one of just may predictable ways that a closure element may be secured to the device.
	
Regarding claim 13, Claims 13, 14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,555,552 in view of Monsees et al (US 2014/0366898), hereinafter Monsees.
Regarding claim 13, the patent teaches all limitations except a capillary wick in fluid communication with the aerosol-forming substrate.
However, capillary wicks are well-known. Monsees teaches an aerosol device with a capillary wick in fluid communication with the aerosol forming substrate. (paragraph 66)
It would have been obvious to modify ‘552 with to include the aerosol wick of Monsees to allow the vaporizable material to be heated to a controlled temperature. (paragraph 66)

Regarding claim 14, the patent teaches all limitations of claim 14 except wherein the cartridge has a hollow cylindrical shape.

It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have included a hollow cylindrical cartridge in the device of ‘552 in order to match the overall shape of the device.

Regarding claim 16, the patent teaches all elements of the claim except the electric heater comprises a capillary body and at least one heating element arranged on an outer surface of the capillary body.
However, Monsees teaches an aerosol device (Fig. 1) with at least one heating element arranged on an outer surface of the capillary body. (Paragraph 84, Fig. 1, wire coils 31 wrapped around wick 9)
It would have been obvious to modify ‘552 with to include the aerosol wick of Monsees to allow the vaporizable material to be heated to a controlled temperature. (paragraph 66)
	
Regarding claim 17, the patent teaches all limitations of the claim except that the at least one heating element comprises a coil of wire.
However, Monsees teaches an aerosol device (abstract, Fig. 1) wherein the at least one heating element comprises a coil of wire. (Fig. 1: 31)
It would have been obvious to a person of ordinary skill in the art to have provided ‘552 with the coil heater as taught by Monsees as this would allow the vaporizable material to be heated to a controlled temperature. (paragraph 66)



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785